FILED
                           NOT FOR PUBLICATION
                                                                               APR 13 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CELY TABLIZO,                                    No.   18-16913

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-00763-APG-VCF
 v.

CITY OF LAS VEGAS,                               MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted March 26, 2020**
                               Las Vegas, Nevada

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Appellant, Cely Tablizo, brought a Family and Medical Leave Act (FMLA)

claim against the City of Las Vegas (the City). The district court granted summary

judgment against Ms. Tablizo because she failed to comply with Rule


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure (FRCP), which requires a

computation of damages based on evidence. Following an appeal of that order, we

remanded with the instruction that the district court determine whether Ms. Tablizo

violated the FRCP willfully or in bad faith. On remand, the district court again

granted summary judgment to the City. We affirm.

      Although we review the district court’s grant of summary judgment de novo,

Brunozzi v. Cable Commc’ns, Inc., 851 F.3d 990, 995 (9th Cir. 2017), the sanctions

order is reviewed “for abuse of discretion, and the underlying factual findings for

clear error,” Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1221 (9th Cir. 2018).

      Following our remand, the district court concluded that Ms. Tablizo did not

act in bad faith. But it did find that she willfully violated Rule 26(a)(1)(A)(iii), as

she never attempted to justify her failure to disclose evidence supporting her

damages calculations. Rather than seeking to rectify her omission, Ms. Tablizo

simply argued, without support, that her disclosures were sufficient. We are

persuaded that the district court followed our instructions.

      Ms. Tablizo now contends that the district court violated Malone v. U.S.

Postal Service, 833 F.2d 128, 130 (9th Cir. 1987). Assuming that Malone applies,

we find that it is satisfied. See United States ex rel. Wiltec Guam, Inc. v. Kahaluu

Constr. Co., 857 F.2d 600, 603 (9th Cir. 1988) (“The district court need not make


                                            2
explicit findings regarding these factors; however, if it does not (as in this case),

we review the record independently to determine whether the sanction was an

abuse of discretion.”). Notably, the district court considered the harm to judicial

economy in its prior refusals to bifurcate trials. It also rejected the suggestion to

reopen discovery because “doing so after such a long period would punish the City

and reward Tablizo’s failure to timely disclose.” Finally, the district court

considered less drastic sanctions but found them lacking.

      Regarding the possibility of seeking equitable relief, Ms. Tablizo never

prayed for equitable relief in her complaint. The district court concluded that

letting her pursue such relief on the eve of trial would be unfair to the City. No

abuse of discretion occurred by precluding Ms. Tablizo from seeking equitable

relief. Further, “[i]t is well-settled that the FMLA, by its terms, only provides for

compensatory damages and not punitive damages,” as well as limited forms of

equitable relief. Farrell v. Tri-Cty. Metro. Transp. Dist. of Or., 530 F.3d 1023,

1025 (9th Cir. 2008) (internal quotation marks); see 29 U.S.C. § 2617(a)(1). On

this record, Ms. Tablizo has failed to provide any evidence that she has a remedy

under the FMLA. In the absence of such support, the district court’s granting of

summary judgment was proper.

      AFFIRMED.


                                            3